Title: To Benjamin Franklin from Matthew Boulton, [22 February 1766]
From: 
To: 


[Birmingham February 22, 1766]
The addition you have made to my happiness in being the cause of my acquaintance with the amiable and ingenious Dr. Small deserves more than thanks and theretofore I take this opportunity, of making my acknowledgements to you in the Same Sort of Coin by introducing to you, my Good friend Mr. Samuel Garbett, who is an admirer of Mr. Francklin in particular, a Friend to Mankind in General, a Lover of his Country, a Zealous Advocate for Truth and for the rights, of your oppress’d Countrymen, he is a Man who does honour to the Character of a Merchant, a Manufactorer, and of a Soldier, indeed he is of that Class of Men which I know you Love, and though I am Sensible your time is of Great value, yet I Shall make no apology for thus breaking in upon it, as youll thank me for his acquaintance. My engagements Since xmas have not permitt’d me to make any further progress, with my Fire Enguine but as the Thirsty Season is approaching apace, Necessity will oblige me to set about it in good Ernest.
Query. which of the Steam Valves do you Like best.
Query. is it better to Introduce the Jet of Cold Water in at the bottoms of the receive[sic]. (which is about 3 feet from the top) or in at the top, Each has it adventages and disadventages, my thoughts about the Secondary or Mechanical contrivences of it are too numerous to trouble you with in this Letter and yet I have not been Lucky enough, to hit upon any that are objectionless, therefore beg if any thought occours to you fertile Genius which you think may be usefull or preserve me from Error in the Execution of this Engine you’ll be So kind as to comunicate it to me, and you’ll very greatly oblidge your
  M B
Having occasion to anneal a Steel Dye about 6 lb wt. the other Day, I put it (when moderatly Red Hott) into Some wood Ashes, which I consid’d as the best incombustible non Conductor of heat I know, those ashes were contain’d in a wooden Barrell which I wrapt up in Some Woolen blankets and left it in a Cold Garret (then Cover’d with Snow) w[h]ere it remain’d for 30 hours and then I open’d it in the presence of Dr. Small. I found a good deal of Steam condenc’d upon the Barrell and Blankets, which shew’d they were not dry enough For the Experiment. Yet neverthless the Dye was nearly as hot as boiling Water. There are a few other experiments which I want to make in this Way and then I intend to try if I Can’t send you a 12 pounder red hot to London.
I Should be much oblig’d to you if you would Let the Servant order a Corker to neal [nail] up the model of the Engine in the box again, and take it to the Birmingham Carrier at the Bell in smithfield the Expence of which you’ll please to post in your Philosophical Account Book where your Debtor is not Distinguish’d from Creditor.

  Benjm. Francklin Esqr
